Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/US2019/031545 (international filing date: 05/09/2019), which claims priority from provisional application 62669613 (filed 05/10/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 line 5, the phrase "an offset" is unclear and ambiguous as to whether it is referred to the “offset” as in claim 1 line 15.  Clarification or correction is requested.
Claim 10 line 1, the phrase "[the] apparatus of claim 9,…" is unclear and ambiguous since claim 9 is canceled.  Clarification or correction is requested.  For examining purposes, the examiner currently interprets claim 10 depends from claim 1.
Claim 11 line 1, the phrase "[the] apparatus of claim 9,…" is unclear and ambiguous since claim 9 is canceled.  Clarification or correction is requested.  For examining purposes, the examiner currently interprets claim 11 depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20190037481 A1, hereinafter ZHANG_481), in view of Zhang et al. (US 20190246410 A1, hereinafter Zhang_410).

Regarding claim 1, ZHANG_481 teaches an apparatus comprising (in general, see fig. 10 and para. 86-88 in view of one or more of the embodiments disclosed in fig. 6, 7, and 8 along with their paragraphs; in particular, the examiner uses fig. 7 and/or fig. 8 for rejection purposes below): 
a non-transitory memory including instructions stored thereon for monitoring synchronous signals and physical broadcast channels (SSBs) from a network node; and a processor, operably coupled to the non-transitory memory, configured to execute the instructions of (see at least fig. 2 and fig. 10, e.g. network components use for fig. 10): 
determining for an SSB Transmission Timing Configuration (STTC), where the STTC is a time interval with plural locations accommodating transmission of the SSBs (see at least para. 80 and/or 83 along with para. 69 of fig. 4, e.g. UE 115 determines DMTC window, which includes number of SSB transmission opportunities and their corresponding locations); 
monitoring the STTC for the SSBs (see at least para. 80 and/or 83, e.g. UE 115 starts receiving SSBs in the DMTC window);
determining a first one of the SSBs in a first slot of a subframe in a scheduled SSB transmission in the STTC has been transmitted at a first scheduled location (see at least para. 80, e.g. in the illustrated example, the received SSB3 is associated with a wrap around index 750a of 0), 
where the scheduled SSB transmission of the first one of the SSBs is based upon confirmation of a successful Listen Before Talk (LBT) available channel prior to the scheduled SSB transmission in the STTC (see at least para. 78, e.g. base station 105 succeeds in the LBT procedure 720 at the next slot 735);
receiving an offset of the SSB transmission in the STTC.  (see at least para. 80, e.g. base station 105 may include the wrap around index 750 in the PBCH).
ZHANG_481 differs from the claim, in that, it does not specifically disclose configuring the apparatus for an SSB Transmission Timing Configuration, which is well known in the art and commonly used for providing accurate resource assignments.
Zhang_410, for example, from the similar field of endeavor, teaches similar or known mechanism of configuring the apparatus for an SSB Transmission Timing Configuration (in general, see fig. 4 and corresponding paragraphs 70-77, in particular, see at least para. 74, e.g. UE receives an SSB configuration for a discovery signal detection window having a plurality of communication slots), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Zhang_410 into the method of ZHANG_481 for providing accurate resource assignments.

Regarding claim 2, ZHANG_481 in view of Zhang_410 teaches determining a second one of the SSBs in the scheduled SSB transmission in the STTC successfully or failed to transmit at a second scheduled location.  (ZHANG_481, see at least para. 80 and fig. 7, e.g. SSB4 after SSB3) 

Regarding claim 3, ZHANG_481 in view of Zhang_410 teaches observing transmission of the second one of the SSBs in the first slot or a second slot. (ZHANG_481, see at least para. 80 and fig. 7, e.g. SSB4 in next slot after SSB3 in slot 735) 

Regarding claim 4, ZHANG_481 in view of Zhang_410 teaches a time duration of the STTC is configured via RRC signaling.  (Zhang_410, see at least para. 74, e.g. SSB configuration in RRC signaling) 

Regarding claim 5, ZHANG_481 in view of Zhang_410 teaches the network node is configured with an RRC message SSB_transmission_Timing_duration. (Zhang_410, see at least para. 74, e.g. UE receives SSB configuration in RRC signaling) 

Regarding claim 6, ZHANG_481 in view of Zhang_410 teaches receiving an SSB index of the SSB transmission in the STTC.  (ZHANG_481, see at least para. 80 and fig. 7, e.g. UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index) 

Regarding claim 7, ZHANG_481 in view of Zhang_410 teaches 
wherein the SSB index is based upon one or more of a payload of a physical broadcast channel and a physical broadcast channel demodulation reference signal (ZHANG_481, see at least para. 80 along with para. 38, e.g. each SSB transmission may also be associated with a SSB index that is broadcast to the UE using PBCH), and 
wherein the processor is further configured to execute the instructions of determining a radio frame boundary based upon an offset and an SSB block index (ZHANG_481, see at least para. 80 and fig. 7, e.g. UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index with the wrap around index 750)

Regarding claim 8, ZHANG_481 in view of Zhang_410 teaches the STTC is fixed for initial cell selection for the network node.  (ZHANG_481, see at least para. 82 along with para. 34, e.g. in the present example, base station 105 transmits the SSBs according to the predefined pattern 800b but starting at the first available slot 835 instead of at the originally defined slot 830. Accordingly, the transmitted pattern 800b corresponds to the original predefined pattern 800a) 

Regarding claim 10, ZHANG_481 in view of Zhang_410 teaches determining a radio frame boundary based upon the offset and an SSB block index.  (ZHANG_481, see at least para. 80, e.g. UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index with the wrap around index 750)

Regarding claim 11, ZHANG_481 in view of Zhang_410 teaches the offset is based upon a payload of a physical broadcast channel.  (ZHANG_481, see at least para. 80, e.g. base station 105 may include the wrap around index 750 in the PBCH)

Regarding claim 12, ZHANG_481 in view of Zhang_410 teaches the available channel is in an unlicensed spectrum.  (ZHANG_481, see at least para. 78, e.g. SSB transmissions in a shared spectrum environment)

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1; more specifically, it would be the apparatus of claim 13 that performs, in part, the reverse receiving from and transmitting to the apparatus of claim 1.  Therefore, the examiner applies the same rejection reasoning and citations as set forth in claim 1.

Regarding claim 14, in view of claim 13 above, this claim is rejected for the same reasoning as claim 2.

Regarding claim 15, in view of claim 13 above, this claim is rejected for the same reasoning as claim 3.

Regarding claim 16, in view of claim 13 above, this claim is rejected for the same reasoning as claim 4.

Regarding claim 17, in view of claim 13 above, this claim is rejected for the same reasoning as claim 5.

Regarding claim 18, ZHANG_481 in view of Zhang_410 teaches transmitting an SSB index in the STTC.  (ZHANG_481, see at least para. 80, e.g. UE 115 may then determine the DMTC window or other time frame starting point based on the SSB index with the wrap around index 750)

Regarding claim 19, ZHANG_481 in view of Zhang_410 teaches the transmitted second one of the SSBs in the second slot is based upon a failed LBT available channel in the first slot and confirmation of a successful LBT available channel in the second slot occurring prior to the transmission of the second SSB.  (ZHANG_481, see at least para. 78, e.g. in the illustrated example, however, base station 105 operates in a shared spectrum environment and initially fails an LBT procedure 710 at slot 730 (e.g., slot 0) of the transmission pattern 700a. The base station 105 then succeeds in the LBT procedure 720 at the next slot 735 (e.g., slot 1) of the transmission pattern 700a)

Regarding claim 20, ZHANG_481 in view of Zhang_410 teaches the channel is in an unlicensed spectrum.  (ZHANG_481, see at least para. 78, e.g. SSB transmissions in a shared spectrum environment)

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“Zhang_481 fails to teach or suggest the features of amended claim 1. Specifically, Zhang_481relies upon a wrap around index 750 to allegedly suggest an offset of the SSB transmission in the STTC. Contrary to claimed offset of the SSB transmission in the STTC, the wrap around index indicates, “whether the SSB belongs to an initial transmission associated with the original pattern 700a or a follow-up transmission of missed SSB opportunities (e.g., in slot 740). Zhang_481 at para. 80. Stated differently, the wrap around index provides an indication of the SSB’s location according to only one of two possibilities — an initial or follow-up transmission. One skilled in the art would not have relied upon Zhang_481’s wrap around index, and rather, consider it to be distinct from an offset.

Because Zhang_410 fails to remedy Zhang_481’s deficiencies in this regard, all of the features of claim 1 simply are not suggested by the combination of prior art. Accordingly, the combination fails to render claim 1 prima facie obvious.”  (Remarks, page 6)  

The examiner respectfully disagrees.  To be more specific, the arguments appear to explain the offset of claim 1 is different from the warp around index of Zhang_481.  However, claim 1 merely recites an offset is being received.  In other words, claim 1 does not recite how this offset is being used, nor does the arguments explain such.  Hence, the examiner could not agree that the offset of claim 1 is any different from the warp around index of Zhang_481 without knowing the how the offset is being used. The applicant is encouraged to clearly and narrowly define in claim 1 as to how such offset is being used in future submissions.  Nevertheless, Zhang_481 discloses using wrap around index to show sets of SSBs that are located relatively to each other (for one of many examples, one set could be offset of the other).  Therefore, Zhang_481 indeed teaches or suggests the argued features as recited in claim 1.

Regarding independent claim 13, while no arguments presented, the traversal grounds would have been same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, and 13, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465